DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 25 August, 2021.
Claims 1, 2, 12 - 16 and 20 have been amended.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 9 and 12 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (US PGPUB 2005/0010445 A1) (Krishnan ‘445), in view of Krishnan et al.: (US PGPUB 2009/0310836 A1) (Krishnan ‘836) in view of Krishnan et al.: (US PGPUB 2005/0251013 A1 (Krishnan ‘013).
CLAIMS 1 and 20
Krishnan ‘445 discloses a computer aided diagnosis (CAD) system that includes the following limitations:
receiving, via a receiver, a plurality of medical scans; generating a plurality of training sets from the plurality of medical scans; generating each of a set of sub-models by performing a training step on a corresponding one of the plurality of training sets of the plurality of medical scans; (Krishnan ,445 0030, 0031, 0034, 0036, 0044, 0052).
Krishnan ‘445 discloses a computer aided diagnosis (CAD) system that includes one or more machine learned classification models (i.e. sub-models) for classifying features/parameters of a subject image data set to detect abnormalities. Each of the classification models are trained using various types of training data that are specifically adapted to the clinical domain such as a location of the body (i.e. heart, breast, etc.); an imaging modality (i.e. CT, MRI, etc.); or various anatomical structures or lesions (i.e. polyps, aneurisms, nodules, etc.) that are supported by the CAD system (i.e. generating a set of sub-models by training on a corresponding one of a plurality of training sets). 
Krishnan ‘445 also discloses the following limitations:
receiving, via the receiver, a new medical scan; selecting a subset of the set of sub-models based on the new medical scan; generating a set of abnormality data by applying a subset of a set of inference functions on the new medical scan, wherein the subset of the set of inference functions utilize the subset of the set of sub-models, and wherein each of the set of abnormality data is generated as output of performing one of the subset of the set of inference functions on the new medical scan; (Krishnan 0022, 0023, 0026, 0028, 0029, 0037, 0044).
Krishnan ‘445 discloses receiving a subject medical image dataset (i.e. a new medical scan) and processing the subject medical image dataset to identify anatomical anomalies or abnormalities and their respective locations (i.e. generating abnormality data). Images are processed using a classification model that is suitable for the domain of interest, the imaging modality and the abnormalities that are under consideration (i.e. a sub-model). This fairly teaches “selecting a subset of the sub-models”. Each sub-model represents the process a radiologist would use to identify and discern (i.e. infer) abnormalities in images. The classification models inherently include the recited inference functions. The results of the classification model process is output on a computer display for review.
With respect to the following limitation:
partition image data of one of the plurality of medical scans into at least two partitioned image data portions in accordance with a plurality of partitioning categories;
wherein a first one of the plurality of training sets includes a first partitioned image data portion of the at least two partitioned data portions, and wherein a second one of the plurality of training sets includes a second partitioned image data portion of the at least two partitioned image data portions; (Krishnan ‘836 
Krishnan ‘836 discloses that it is known to apply CAD techniques to identify one or more 
Similarly, Krishnan ‘836 teaches using the trained algorithm on a subsequent medical image of a subsequent patient including multiple diseases and their associated organs at the same time (0017, 0043)
partition image data of the new medical scan into at least two partitioned image data portions; 
wherein a first one of the inference functions is performed upon a first new partitioned image data portion of the at least two new partitioned image data portions, and wherein a second one of the set of inference functions is performed upon a second new partitioned image data portion of the at least two ne partitioned data portions; 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the CAD system of Krishnan ‘445 so as to have included training a plurality of CAD algorithms using different training sets, where each training set is obtained by using only the image data corresponding to the a particular organ identified by segmenting the images, in accordance with the teaching of Krishnan ‘836, in order to allow for multiple trained classifiers based on training data specific to an organ.
With respect to the following limitation:
generating final abnormality data by performing a final inference function on the set of abnormality data; and transmitting the final abnormality data to a client device for display via a display device; (Krishnan ‘013 0006, 0007, 0021, 0023, 0033 – 0035, 0042 – 0044).
Krishnan ‘445 discloses inferring user acceptance or rejection of the CAD results based on information in a preliminary and a final report by reconciling differences between the repost and the CAD result (i.e. final abnormality data). The specification discloses that the final abnormality data is determined by taking the different abnormalities from multiple sub-models and indicating the different abnormalities; or determining the abnormality when a number of sub-models indicate the abnormality. Krishnan ‘013 (0044) discloses using ensemble classifiers where a large number of classifiers attempt to perform the same classification and then combined to produce a final classification (i.e. final abnormality data). Therefore, it would have been obvious 
With respect to Claim 1, Krishnan ‘445 also discloses:
A multi-model medical scan analysis system, comprising: at least one processor; and a memory that stores operational instructions executed by the at least one processor; (Krishnan ‘445 0020).
CLAIMS 2 and 3
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. Additionally, Krishnan ‘445 discloses the following limitations:
wherein at least two of the set of sub-models each correspond to one of a set of medical scan classification categories, wherein at least two of the plurality of training sets are generated to include ones of the plurality of medical scans of a corresponding one of the set of medical scan classification categories, and wherein the subset of the set of sub-models are selected by determining a corresponding subset of the set of medical scan classification categories that compare favorably to the new medical scan; wherein the set of medical scan classification categories correspond to at least one of: a plurality of medical scan modalities, a plurality of medical scan views, or a plurality of anatomical regions; (Krishnan 0022, 0023, 0026, 0028, 0029, 0037, 0044).
Krishnan ‘445 discloses that the models correspond to various classification categories such as type of anatomical structure under consideration, imaging modality, or the type of abnormality under consideration. The models are trained using training data that is similarly classified.
CLAIM 6
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. Additionally, Krishnan ‘445 discloses the following limitations:
wherein a first one of the subset of the set of sub-models is trained to detect a first type of abnormality, wherein a second one of the subset of the set of sub-models is trained to detect a second type of abnormality, wherein a first one of the set of abnormality data is generated as output of a first one of the subset of the set of inference functions that corresponds to the first one of the subset of the set of sub-models, wherein a second one of the set of abnormality data is generated as output of a second one of the subset of the set of inference functions that corresponds to the first one of the subset of the set of sub-models, wherein the first one of the set of abnormality data indicates a probability that the first type of abnormality is present, and wherein the second one of the set of abnormality data indicates a second probability that second type of abnormality is present; (Krishnan ‘445 0028, 0029, 0037, 0044).
Krishnan ‘445 discloses models that are each trained to detect anatomical anomalies of different types such as cancer, polyps, nodules, and provides a probability of diagnosis.
CLAIM 5
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 4. Additionally, Krishnan ‘445 discloses the following limitations:
wherein the set of abnormality data indicates a plurality of probabilities that indicate whether an abnormality is present in the different ones of the plurality of medical scans, (Krishnan ‘445 0023, 0024, 0028)
Krishnan ‘445 discloses generating probabilities that indicate an abnormality is present in 
wherein the final inference function generates a final probability that the abnormality is present in the patient given the plurality of probabilities of the set of abnormality data; (Krishnan ‘013 0042 - 0044).
Krishnan ‘013 discloses using ensemble classifiers where a large number of classifiers attempt to perform the same classification and then combined to produce a final classification (i.e. final abnormality data). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the CAD system of Krishnan ‘445 so as to have included determining final abnormality data based on a number of CAD classifier probabilities, in accordance with the teaching of Krishnan ‘013, in order to allow for a final result based on multiple trained classifiers.
With respect to the following:
utilizes a Bayesian model;  (Krishnan ‘445 0033).
Bayesian techniques are old and well known. Krishnan ‘445 discloses classification method that use Bayesian techniques. It would be obvious to use such a technique on the ensemble classifiers to determine the final abnormality data in order to allow for a final result based on multiple trained classifiers.
CLAIM 7
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 6. Additionally, Krishnan ‘445 discloses the following limitations:
wherein the set of abnormality data indicates a probability that indicates whether an abnormality types are present; (Krishnan ‘445 0028).
Krishnan ‘445 discloses probabilities of a diagnosis being present. With respect to the 
wherein the final inference function generates a final probabilities that each of the plurality of abnormality types are present given the plurality of probabilities of the set of abnormality data; (Krishnan ‘013 0042 - 0044).
Krishnan ‘013 discloses using ensemble classifiers where a large number of classifiers attempt to perform the same classification and then combined to produce a final classification (i.e. final abnormality data). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the CAD system of Krishnan ‘445 so as to have included determining final abnormality data based on a number of CAD classifier probabilities, in accordance with the teaching of Krishnan ‘013, in order to allow for a final result based on multiple trained classifiers.
With respect to the following:
utilizes a Bayesian model;  (Krishnan ‘445 0033).
Bayesian techniques are old and well known. Krishnan ‘445 discloses classification method that use Bayesian techniques. It would be obvious to use such a technique on the ensemble classifiers to determine the final abnormality data in order to allow for a final result based on multiple trained classifiers.
CLAIM 9
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 8. Additionally, Krishnan ‘445 discloses the following limitations:
perform a training step on a plurality of sets of abnormality data to generate a hyper-model, wherein each of the plurality of sets of abnormality data indicate whether each of the plurality of types of abnormalities are present in a corresponding study in a training set of studies, wherein the final inference function utilizes the hyper-model, and wherein the plurality of known correlations are determined as a result of generating the hyper-model; (Krishnan ‘445 0009, 0029 – 0031).
Examiner construes a “hyper-model” as a collection of models each for a different purpose. Krishnan ‘445 discloses one or more models correlated to features extracted from images. This collection of models is construed as a hyper-model.
CLAIM 14
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. Additionally, Krishnan ‘445 discloses the following limitations:
wherein image data of each of the plurality of medical scans is partitioned by a plurality of anatomical sub region types, wherein the plurality of training sets includes a set of anatomical sub region type subsets that each include image data of the plurality of medical scans of a corresponding one of the plurality of anatomical subregion types, wherein the image data of the new medical scan is partitioned into a plurality of sub-regions in accordance with the plurality of anatomical sub-region types, and wherein at least two of the subset of the set of inference functions are performed on of different ones of the plurality of sub-regions of the image data of the new medical scan; (Krishnan ‘445 0029 – 0031, 0034, 0044)
The claims require partitioning image data according to anatomical sub regions where training data is also partitioned by anatomical sub regions. Krishnan ‘445 discloses CAD algorithms that are specifically adapted and trained for detecting abnormalities for a clinical domain – i.e. an anatomical region or sub-region – using training data relevant to the clinical domain (i.e. the anatomical region) of interest. However, Krishnan ‘445 does not expressly teach 
CLAIM 15
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. Additionally, Krishnan ‘445 discloses the following limitations:
wherein the plurality of medical scans include image data and text data, wherein generating the plurality of training sets includes generating at least one image data training set that includes image data of the plurality of medical scans, wherein generating the plurality of training sets includes generating at least one text data training set that includes text data of the plurality of medical scans, wherein a first one of the set of abnormality data is generated by applying a first one of the set of inference functions on image data of the new medical scan, wherein the first one of the set of inference functions utilizes a computer vision model generated by performing the training step on the image data training set, wherein a second one of the set of abnormality data is generated by applying a second one of the set of inference functions on text data of the new medical scan, and wherein the second one of the set of inference functions utilizes a natural language model generated by performing the training step on the text data training set; (Krishnan ‘445 0022, 0023, 0026, 0028, 0037).
Krishnan ‘445 discloses using imaging data – i.e. raw image data, as well as non-image patient data from structured or unstructured data records (i.e. text data) in training the classifier for use in identifying abnormalities. The claims require separately training and applying an inference function on the image data and the text data. Krishnan does not disclose separate processes for image and text data. Nonetheless, it would be obvious to separate these functions 
CLAIMS 16 and 17
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. With respect to the following limitations:
wherein the medical scans are partitioned by sequence, wherein the plurality of training sets includes a set of sequence type subsets that each include sequences of the plurality medical scans of a corresponding one of a plurality of sequence types, wherein the new medical scan includes a plurality of sequences, and wherein at least two of the subset of the set of inference functions are performed on different ones of the plurality of sequences. (Krishnan ‘445 0023, 0024, 0036, 0037).
Krishnan ‘445 discloses analyzing images obtained from wide variety of different modalities and modality operating parameters such as MRI data and NMRI data (i.e. sequences). MRI sequences such as T1, T2 T1 with contrast, Diffusion sequence, FLAIR sequences, etc. are well known and inherent to Krishnan’s disclosure. Similarly, applying a CAD algorithm based on the sequence type is inherent to Krishnan ‘445. For example paragraph 0029 discloses that the model is dependent on the imaging domain – i.e. types of image data. This fairly discloses the features recited in Claim 17:
wherein a first one of the set of abnormality data is generated as output of performing a first one of the subset of the set of inference functions on a first one of the plurality of sequences of the new medical scan that corresponds to a first type of sequence, wherein the first one of the subset of the set of inference functions utilizes a first one of the subset of the set of sub-models that was trained on the first type of sequence, wherein a second one of the set of abnormality data is generated as output of performing a second one of the subset of the set of inference functions on a second one of the plurality of sequences of the new medical scan that corresponds to a second type of sequence, wherein the second one of the subset of the set of inference functions utilizes a second one of the subset of the set of sub-models that was trained on the second type of sequence, wherein the first one of the set of abnormality data indicates a first probability that an abnormality is present in the first one of the plurality of sequences, wherein the second one of the set of abnormality data indicates a second probability that the abnormality is present in the second one of the plurality of sequences, wherein the final abnormality data indicates a final probability that the abnormality is present in the new medical scan, and wherein the final probability is generated based on the first probability and the second probability.
CLAIM 19
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 18. Additionally, Krishnan ‘445 discloses the following limitations:
select a sub-region of image data of the new medical scan based on the first abnormality data; and select one of the set of sub-models that is trained on one of a plurality of anatomical sub-region types that corresponds to the sub-region as the second one of the set of sub-models, wherein the second one of the set of inference functions is performed only on the sub-region of the image data of the new medical scan; (Krishnan ‘445 0028, 0029, 0037, 0044).
Krishnan ‘445 discloses models that are each trained to detect abnormalities in different types of anatomical structures and clinical domains – i.e. heart imaging, breast imaging, etc. – i.e. sub-regions.
CLAIM 4
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 2. Additionally, Krishnan ‘013 discloses the following limitations:
wherein the new medical scan is received in a study for a patient that includes a plurality of medical scans, wherein the subset of the set of sub-models is selected based on the plurality of medical scans in the study, and wherein at least two of the subset of the set of inference functions are performed on different ones of the plurality of medical scans to generate the set of abnormality data; (Krishnan ‘013 0033, 0034, 0042 – 0044).
Krishnan ‘013 (0044) discloses receiving one or more images including ‘slices” construed as a plurality of images, and using ensemble classifiers applied to where a large number of classifiers attempt to perform the same classification and then combined to produce a final classification (i.e. final abnormality data). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the CAD system of Krishnan ‘445 so as to have included applying models to plural images where the appropriate model is applied for each image, in accordance with the teaching of Krishnan ‘013, in order to allow for a final result based on multiple trained classifiers.
CLAIM 8
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 6. With respect to the following limitations:
wherein the final inference function utilizes a plurality of known correlations between different types of abnormalities, and wherein the final abnormality data is generated based on a known correlation between the first type of abnormality and the second type of abnormality.

CLAIM 13
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. Additionally, Krishnan ‘445 discloses the following limitations:
wherein the set of abnormality data indicates a plurality of probabilities that indicate whether an abnormality is present in different partitioned data portions of the new medical scan; (Krishnan ‘445 0023, 0024, 0028).
Krishnan ‘445 discloses probabilities of a diagnosis being present in slices (i.e. partitions). With respect to the following:
wherein the final inference function generates a final probability that the abnormality is present in the new medical scan given the plurality of probabilities of the set of abnormality data; (Krishnan ‘013 0042 - 0044).
Krishnan ‘013 discloses using ensemble classifiers where a large number of classifiers attempt to perform the same classification and then combined to produce a final classification (i.e. final abnormality data). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the CAD system of Krishnan ‘445 so as to have included determining final abnormality data based on a number of CAD classifier probabilities, in accordance with the teaching of Krishnan ‘013, in order to allow 
With respect to the following:
utilizes a Bayesian model; (Krishnan ‘445 0033).
Bayesian techniques are old and well known. Krishnan ‘445 discloses classification method that use Bayesian techniques. It would be obvious to use such a technique on the ensemble classifiers to determine the final abnormality data in order to allow for a final result based on multiple trained classifiers.
CLAIM 18
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. Additionally, Krishnan ‘013 discloses the following limitations:
wherein the operational instructions, when executed by the at least one processor, further cause the multi-model medical scan analysis system to: select a first one of the set of sub-models to perform on the new medical scan, based on the new medical scan; generate first abnormality data by applying a first one of the set of inference functions on the new medical scan, wherein the first one of the set of inference functions utilizes the first one of the set of sub-models; (Krishnan ‘445 0022, 0023, 0026, 0028, 0029, 0037, 0044).
Krishnan ‘445 discloses receiving a subject medical image dataset (i.e. a new medical scan) and processing the subject medical image dataset to identify anatomical anomalies or abnormalities and their respective locations (i.e. generating abnormality data). Images are processed using a classification model that is suitable for the domain of interest, the imaging modality and the abnormalities that are under consideration (i.e. a sub-model). This fairly teaches “selecting a subset of the sub-models”. Each sub-model represents the process a radiologist would use to identify and discern (i.e. infer) abnormalities in images. The classification models 
With respect to the following limitations:
select a second one of the set of sub-models to perform on the new medical scan based on the first abnormality data; and generate second abnormality data by applying a second one of the set of inference functions on the new medical scan, wherein the second one of the set of inference functions utilizes the second one of the set of sub-models, wherein the final abnormality data is generated based on the second abnormality data; (Krishnan ‘013 0042 – 0044).
Krishnan ‘013 (0044) discloses using ensemble classifiers where a large number of classifiers attempt to perform the same classification and then combined to produce a final classification (i.e. final abnormality data). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the CAD system of Krishnan ‘445 so as to have included determining final abnormality data based on a number of CAD classifier results, in accordance with the teaching of Krishnan ‘013, in order to allow for a final result based on multiple trained classifiers.
CLAIM 12
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 1. With respect to the following limitations:
wherein, partitioning the image data of the one of the plurality of medical scans into at least two partitioned image data portions includes one of: 
partitioning a set of images slices included in the one of the plurality of medical scans into different subsets of the set of image slices for inclusion in different ones of the plurality of training sets; or 
cropping at least one image slice included in the one of the plurality of medical scans into different cropped portions for inclusion in different ones of the plurality of training sets.
Krishnan ‘445 teaches that 2D slices of a region of interest such as an organ or other anatomy are well known (0004, 0023). Krishnan ‘445 discloses segmentation of images. Krishnan ‘836 discloses segmenting images by organ or anatomical region, and using training data corresponding to the organ or region to train a classifier. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have partitioned slices using the techniques described in Krishnan ‘836. Examiner notes that Krishnan ‘836 discloses CT scans (0012) which inherently include image slices.
Claim 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (US PGPUB 2005/0010445 A1) (Krishnan’445) in view of Krishnan et al.: (US PGPUB 2005/0251013 A1 (Krishnan ‘013) in view of Official Notice
CLAIMS 10 and 11
The combination of Krishnan ‘445/Krishnan ‘836/Krishnan ‘013 discloses the limitations shown above relative to Claim 8. With respect to the following limitations:
wherein the final abnormality data indicates an increase in the probability that the second type of abnormality is present in response to the set of abnormality data indicating the probability that the first type of abnormality is present comparing favorably to a detection threshold and in response to the known correlation between the first type of abnormality and the second type of abnormality comparing favorably to a correlation threshold;
wherein the final abnormality data indicates a decrease in the probability that the second type of abnormality is present in response to the set of abnormality data indicating the probability that the first type of abnormality is present comparing unfavorably to a detection threshold and in response to the known correlation between the first type of abnormality and the second type of abnormality comparing favorably to a correlation threshold.
Claims 10 and 11 recite that the final abnormality data indicates an increase in the probability when the correlation favorably compared to a detection threshold and a decrease in the probability when the correlation unfavorably compares to a detection threshold. Examiner takes Official Notice that the relationships between assigning a higher or lower probability to a second abnormality based on the strength of correlations between the second abnormality and a first abnormality detected by a model is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the CAD system of Krishnan ‘445 so as to have included using known correlations to assign probabilities to other results, in accordance with the Official Notice taken, in order to allow for a final result based on abnormalities have known correlations.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Initially, Examiner notes Applicant’s assertion that the Office failed to respond to the argument in the 4/8/21 response that the prior art fails to disclose partitioning scans into at least two data portions. Applicant repeats these assertion in the current remarks. Examiner’s position, then and now, is the Krishnan ‘445 teaches these features by disclosing that the system “can implement segmentation methods for segmenting . . . anatomies . . . using known methods” – i.e. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2009/0148010 A1 to Boroczky et al. discloses a computer-aided detection (CAD) system that includes training medical image classifiers based on training data for which anatomical regions that meet certain criteria, have been identified and segmented; and similarly segmenting a non-training image and applying the algorithm in order to reduce false positives (see 0029, Fig. 4).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 28 September, 2021